DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 482, 452 and US Patent No. 10, 915, 885 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance in Re-claim 1: Tokuno et al. is cited because it is pertinent to applicant discloses.  However none of the cited prior art of record discloses, teach or fairly suggest at least  the shaft including one or more printed circuits contacting the payment chip at one or more contact points, wherein the shaft extends between the payment chip receptacle and one or more openings, the openings being able to receive one or more fastening components.
	These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887